DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/28/2022, in which claim 1 was amended, claim 3 was cancelled, claims 5-6, 9-10, 12-20 were withdrawn, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20160126346) in view of Kobayashi et al. (US Pub. 20180040698), hereafter Kobayashi346, Baba et al. (US Pat. 9698217) and Kobayashi et al. (US Pub. 20180182886), hereafter Kobayashi886.
Regarding claims 1-2, 4, 7-8 and 11, Hung et al. discloses in Fig. 1 a semiconductor device, comprising: 
a semiconductor substrate [10] configured to contain silicon and carbon [silicon carbide]; 
a first semiconductor layer [bottom 22] of a first conductivity type [n type] formed over an upper surface of the semiconductor substrate [10]; 
a third semiconductor layer [21] of the first conductivity type [n type] formed over the first semiconductor layer [22]; 
a second semiconductor layer [top 22] of the first conductivity type [n type] formed between the first semiconductor layer [bottom 22] and the third semiconductor layer [21]; 
a first impurity region [62 left] and a second impurity region [62 right] which are formed between the first semiconductor layer [bottom 22] and the third semiconductor layer [21], have a second conductivity type [p type] opposite to the first conductivity type [n type], and are formed so as to interpose the second semiconductor layer [top 22] in plan view; 
a third impurity region [30] of the second conductivity type [p-type] on the third semiconductor layer [21]; 
a fourth impurity region [41] of the first conductivity type [n type] on the third impurity region [30]; 
a trench which penetrates the fourth impurity region [41] and the third impurity region [30] and reaches the third semiconductor layer [21]; 
a gate insulating film [52] formed in the trench; and 
a gate electrode [51] formed to fill in the trench with the gate insulating film [52] interposed therebetween, 
an interlayer insulating film [80] formed on the gate electrode [51] and the gate insulating film [52]; 
a contact hole that penetrates through the interlayer insulating film [80] and reaches the fourth impurity region [41]; and 
a source potential electrode [70] formed on the interlayer insulating film [80] and formed to fill the contact hole, 
wherein the first impurity region [62 left] is adjacent the second impurity region [62 right] such that only the second semiconductor layer [22 top] is disposed between the first impurity region [62 left] and the second impurity region [62 right];
wherein the second semiconductor layer [22 top] located between the first impurity region [62 left] and the second impurity region [62 right] overlaps with at least a part of the gate electrode [51] buried in the trench in plan view;
wherein the trench and the gate electrode [52] extend in a first direction in plan view, and when a center line is drawn in a thickness direction from a center of the gate electrode in a cross-section perpendicular to the first direction, the first impurity region [62 left] and the second impurity region [62 right] are located at positions to be symmetrical with respect to the center line;
wherein a ratio of a thickness of the second semiconductor layer [22 top] to a thickness of either the first impurity region [62 left] or the second impurity region [62 right] is in a range of 0.5 to 2.2 [0.5].
wherein the second semiconductor layer [22 top] is in contact with the first impurity region [62 left] or the second impurity region [62 right].
Hung fails to disclose
the gate insulating film formed on the fourth impurity region;
the contact hole that penetrates through the gate insulating film; and 
wherein a part of the gate insulating film that is formed on the fourth impurity region is disposed between the gate electrode and the source potential electrode formed in the contact hole;
wherein a distance from a bottom surface of the trench to an upper surface of the second semiconductor layer is 0.3 [Symbol font/0x6D]m to 4.0 [Symbol font/0x6D]m.
Baba et al. discloses in Fig. 2 and Fig. 5A
 the gate insulating film [21] formed on the fourth impurity region [14];
the contact hole that penetrates through the gate insulating film [21]; and 
wherein a part of the gate insulating film [21] that is formed on the fourth impurity region [14] is disposed between the gate electrode [22] and the source potential electrode [23] formed in the contact hole.
Kobayashi886 discloses in Fig. 1, Fig. 9, Fig. 3, paragraph [0036], [0052], 
 the gate insulating film [6] formed on the fourth impurity region [4]; and
wherein a part of the gate insulating film [6] that is formed on the fourth impurity region [4] is disposed between the gate electrode [7] and the source potential electrode [11] formed in the contact hole [9a];
wherein a distance from a bottom surface of the trench to an upper surface of the second semiconductor layer is 0.3 [Symbol font/0x6D]m to 4.0 [Symbol font/0x6D]m [Fig. 3 and paragraph [0036] suggests that a distance from an upper surface of the fourth impurity region [4] to an upper surface of the second semiconductor layer [2a] is equal to the sum of thickness of the fourth impurity region [4] and thickness of the third impurity region [2b]. The thickness of fourth impurity region [4] is 0.05-1[Symbol font/0x6D]m while the thickness of third impurity region [2b] is 0.5-3[Symbol font/0x6D]m. Therefore, the distance from an upper surface of the fourth impurity region [4] to an upper surface of the second semiconductor layer [2a] is 0.55-4[Symbol font/0x6D]m. Fig. 1 suggests a distance from a bottom surface of the trench [5] to an upper surface of the second semiconductor layer [2a] is equal to the distance from an upper surface of the fourth impurity region [4] to an upper surface of the second semiconductor layer [2a] subtract a depth of the trench [5]. Paragraph [0052] discloses the depth of the trench [5] is 0.5-2.5[Symbol font/0x6D]m. As stated above, Kobayashi886 suggests the distance from an upper surface of the fourth impurity region [4] to an upper surface of the second semiconductor layer [2a] is 0.55-4[Symbol font/0x6D]m. Therefore, a distance from a bottom surface of the trench [5] to an upper surface of the second semiconductor layer [2a] is 0.05-3.5[Symbol font/0x6D]m.].
In addition, the absence of discussion of the distance from a bottom surface of the trench to an upper surface of the second semiconductor layer in Hung et al. could motivate one sill in the art to look for suitable values.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Baba et al. and Kobayashi886 into the method of Hung et al. to include the gate insulating film formed on the fourth impurity region; the contact hole that penetrates through the gate insulating film; and wherein a part of the gate insulating film that is formed on the fourth impurity region is disposed between the gate electrode and the source potential electrode formed in the contact hole; wherein a distance from a bottom surface of the trench to an upper surface of the second semiconductor layer is 0.3 [Symbol font/0x6D]m to 4.0 [Symbol font/0x6D]m. The ordinary artisan would have been motivated to modify Hung et al. in the above manner for the purpose of providing suitable alternative known configuration of the trench gate insulating film [column 7, lines 52-62 of Baba et al.]; providing suitable distance from a bottom surface of the trench to an upper surface of the second semiconductor layer to achieve desired device performance. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
Hung et al. fails to disclose 
wherein the impurity concentration of the second semiconductor layer is higher than an impurity concentration of the third semiconductor layer;
wherein a ratio of the impurity concentration of the second semiconductor layer to the impurity concentration of the third semiconductor layer is in a range of 2.0 to 5.0.
Kobayashi et al. discloses in Fig. 12, paragraph [0038], [0056], [0073] and [0074]
wherein an impurity concentration [1.0x1019 cm-3] of the second semiconductor layer [15a] is higher than an impurity concentration of the first semiconductor layer [1] and an impurity concentration [5.0x1018cm-3] of the third semiconductor layer [15b];
wherein a ratio of the impurity concentration [1.0x1019 cm-3] of the second semiconductor layer [15a] to the impurity concentration [5.0x1018cm-3] of the third semiconductor layer [15b] is in a range of 2.0 to 5.0 [2.0].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kobayashi et al. into the method of Hung et al. to include wherein the impurity concentration of the second semiconductor layer is higher than an impurity concentration of the third semiconductor layer; wherein a ratio of the impurity concentration of the second semiconductor layer to the impurity concentration of the third semiconductor layer is in a range of 2.0 to 5.0. The ordinary artisan would have been motivated to modify Hung et al. in the above manner for the purpose of providing suitable impurity concentration for each of the second and third semiconductor layer to prevent a sudden increase of the ON resistance [paragraph [0038] and [0074] of Kobayashi et al.]. In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7-8, 11 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822